

117 HR 1650 IH: To require the Federal Communications Commission to study the current and projected demands on rural broadband networks associated with services offered by edge providers, and for other purposes.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1650IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Mullin (for himself, Mr. Lucas, Mr. Wittman, Mr. Hern, Mr. Baird, Mr. LaTurner, Mr. Meuser, Mrs. Bice of Oklahoma, and Mr. Cole) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to study the current and projected demands on rural broadband networks associated with services offered by edge providers, and for other purposes.1.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Edge providerThe term edge provider—(A)means an entity that provides (through, but as a separate product from, the broadband internet service of a user) a service or content—(i)for which the entity requires the user to subscribe or establish an account in order to use the service;(ii)through which the user purchases, downloads, or accesses content, applications, or services from the entity without a subscription or account;(iii)by which a program searches for and identifies items in a database that correspond to keywords or characters specified by the user, used especially for finding particular sites on the World Wide Web; or(iv)by which the user divulges sensitive information of the user; (B)includes an entity that provides a service described in subparagraph (A) through a software program, including a mobile application; and(C)does not include an entity that solely provides broadband internet service. (3)Edge provider dataThe term edge provider data means data associated with services or content offered by edge providers.(4)High-cost rural areaThe term high-cost rural area means an area of the United States that—(A)is not contained within an incorporated city or town; and(B)has a population of fewer than 20,000 inhabitants.(5)Qualifying broadband serviceThe term qualifying broadband service means broad­band internet service with measurable speeds of not less than the speeds required for the Commission to determine the service is advanced telecommunications capability, as that term is defined in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d)).(6)Rural broadband networkThe term rural broadband network means the plant, equipment, components, facilities, hardware, and software used by a rural broadband provider to provide qualifying broadband service in a high-cost rural area.(7)Rural broadband providerThe term rural broadband provider means an entity that—(A)provides qualifying broadband service in a high-cost rural area using any technology, including a fixed or mobile wireless or wireline network; and(B)provides qualifying broadband service to fewer than 250,000 customers.2.Rural broadband network advancement study(a)Proceeding by FCC(1)In general(A)InitiationNot later than 1 year after the date of the enactment of this Act, the Commission shall initiate a proceeding to analyze the demands that have been or will be placed on rural broadband networks during the covered period that are associated with edge provider data transmitted over such networks, including internet browsing data and data associated with video streaming services. (B)ConclusionNot later than 1 year after initiating the proceeding under subparagraph (A), the Commission shall conclude the proceeding.(2)Matters for analysisThe analysis conducted under paragraph (1) shall include the following:(A)Estimation of edge provider dataAn estimation of the quantity of edge provider data that has been or will be transmitted over rural broadband networks during the covered period.(B)Calculation of costsA calculation of the costs to rural broadband providers during the covered period associated with transmission by such providers of edge provider data over the rural broadband network that are not already recovered through—(i)user rates that are reasonably comparable to user rates in urban areas; or(ii)Federal programs aimed at promoting rural broadband deployment or sustaining rural broadband networks, including Federal universal service support programs established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).(3)Costs describedThe categories of costs to be calculated under paragraph (2)(B) shall include costs associated with—(A)the initial deployment of rural broad­band networks;(B)the operation and maintenance of rural broadband networks; and(C)the delivery of services to users over rural broadband networks, including the transmission of data between high-cost rural areas and urban or suburban interconnection points.(4)Provision of information(A)Use of dataTo analyze the demands described under paragraph (1), the Commission shall—(i)use any existing commercial or government data or estimate concerning the covered time period; and(ii)collect data concerning the covered time period from edge providers or rural broadband providers.(B)Requirement to submit informationIn any case in which the Commission determines that it is necessary to collect data under subparagraph (A)(ii) from an edge provider or a rural broadband provider, such edge provider or rural broadband provider shall provide any information necessary for the Commission to complete the proceeding under paragraph (1). (5)Covered period definedIn this subsection, the term covered period means the 6-year period that—(A)begins on the date that is 3 years before the date on which the proceeding under paragraph (1) is initiated; and (B)ends on the date that is 3 years after the date on which the proceeding is initiated. (b)Report to CongressNot later than 120 days after concluding the proceeding under subsection (a)(1), the Commission shall publish on its website and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the findings of the proceeding.